DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 3/20/2020, in which claims 1-11 are currently pending. The application is a national stage entry of PCT/JP2018/032920, International Filing Date: 09/05/2018, and claims foreign priority to 2017-185361 , filed 09/26/2017.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 03/20/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
surface temperature measuring(detecting) unit, dew point temperature measuring unit, control unit in claims 1, 4, 
calibrating unit in claim 3, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-As to claims 1 and 3, which read “a measurement error included in an output of the sensor configured to detect the temperature of the device configured to measure the amount of infrared light is coincident with a measurement error included in an output of the sensor configured to measure the temperature of the ambient environment of the object” and “the measurement error included in the output of the sensor configured to detect the temperature of the device configured to measure the amount of infrared light coincides with the measurement error included in the output of the sensor configured to measure the temperature of the ambient environment of the object”, respectively, the underlined clauses appear undefined to the Examiner as it is not clear how the claimed errors coincide. Does the coincidence pertains to an eventual overlapping in the error magnitudes or frequencies or phases? Does it mean that the errors cross at a given value? Or, does it mean that the error functions present similar variations over time or over frequency? The Specification merely mentions the coincidence clauses without explicitly explaining the aspects of this relationship between the corresponding errors.
Claims 2-3 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 1-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Burns et al. (PGPUB No. 2009/0039170), in view of Harada (JP 2004066927), both cited by Applicants.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).
As to claim 1, Burns teaches a defogging device configured to perform control for preventing fogging or dew condensation in accordance with a comparison result between surface temperature of an object (surface of windshield 16) and dew point temperature (Figs. 1-8 and Abstract), the defogging device comprising: a surface temperature measuring unit configured to measure the temperature of the object (¶ 25-31; using sensor 20); and a dew point temperature measuring unit configured to detect the dew point temperature on a basis of temperature and humidity of an ambient environment of the object (¶ 26-32; temperature and humidity sensor 22), wherein a sensor is configured to detect the temperature of the device configured to measure the temperature of the vehicle and that of the surface temperature measuring unit (sensor 20 is used to estimate the temperature inside the vehicle and hence that of all devices therein) and a sensor configured to measure the temperature of the ambient environment of the object wherein a measurement error included in an output of the sensor configured to detect the temperature of the device configured to measure the temperature is coincident with a measurement error included in an output of the sensor configured to measure the temperature of the ambient environment of the object (given the 112 issues here above, the HVAC system of the vehicle uses both measurements and their comparisons (¶ 38, 52), including their signal errors, to defog the windshield; ¶ 20-37, 42-54).  
	Burns does not teach expressly the temperature of the object is measured on a basis of an amount of infrared light emitted from the object and a temperature of a device configured to measure the amount of infrared light; wherein the sensor configured to detect the temperature of the device configured to measure the amount of infrared light and the sensor configured to measure the temperature of the ambient environment of the object are used in the comparison.
	However, and in a similar field of endeavor, Harada teaches a defogger system for vehicles (Abstract and Figs. 1-6) where the temperature of the windshield is measured using an IR measuring device measuring the IR emission from the windshield (Abstract, ¶ 7, 36-44 for ex.; sensor 71) in addition to a solar radiation sensor 73, to measure among others the temperature of the interior of the vehicle and of the IR sensor 71.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of in view of Harada’s suggestions so that the temperature of the object is measured on a basis of an amount of infrared light emitted from the object and a temperature of a device configured to measure the amount of infrared light; wherein the sensor configured to detect the temperature of the device configured to measure the amount of infrared light and the sensor configured to measure the temperature of the ambient environment of the object are used in the comparison, with the advantage of effectively optimizing the HVAC defogging of the vehicle windows.

As to claim 2-3, the combination of Burns and Harada teaches the defogging device according to claim 1.
Moreover, Burns suggests wherein the sensor configured to detect the temperature of the device configured to measure the amount of infrared light is common with the sensor configured to measure the temperature of the ambient environment of the object (¶ 8-9, 26-27 for ex.); (claim 3) further comprising a calibrating unit configured to calibrate an output characteristic of at least any one of the sensor configured to detect the temperature of the device configured to measure the amount of infrared light and the sensor configured to measure the temperature of the ambient environment of the object such that the measurement error included in the output of the sensor configured to detect the temperature of the device configured to measure the amount of infrared light coincides with the measurement error included in the output of the sensor configured to measure the temperature of the ambient environment of the object (see rejection of claim 1 and also ¶ 28 where the calibration of the sensor, with the known general procedures of calibration, i.e. measure, check differences/errors, reduce/eliminate them).  

As to claims 4-5, 8-9 Burns teaches a defogging device (Figs. 1-8 and Abstract) comprising: a first sensor configured to measure a temperature of an object and (claim 5) comprising only one temperature sensor as the temperature sensor (¶ 25-31; using one sensor 20 for surface of windshield 16); a temperature sensor configured to measure temperature of an ambient environment of the object and a humidity sensor configured to measure humidity of the ambient environment of the object (¶ 26-32; temperature and humidity sensor 22);DB1/ 113055487.1Attorney Docket 100116-5144 Page 6 a surface temperature detecting unit configured to detect surface temperature of the object on a basis of the temperature output of the first sensor and the temperature measured by the temperature sensor; a dew point temperature measuring unit configured to detect dew point temperature on a basis of the temperature measured by the temperature sensor and the humidity measured by the humidity sensor (including the sensors 20/22); and a control unit configured to perform control for preventing fogging or dew condensation in accordance with a comparison result between the surface temperature detected by the surface temperature detecting unit and the dew point temperature detected by the dew point temperature measuring unit; (claim 8) wherein the control unit includes an air conditioning device configured to supply adjusted air to the object or to the ambient environment of the object and (claim 9) wherein the defogging device is applied to a vehicle, and the object is a windshield glass of the vehicle (the HVAC system of the vehicle uses both measurements and their comparisons (¶ 38, 52), to defog the windshield; ¶ 20-37, 42-54), the temperature sensor is common between the surface temperature detecting unit and the dew point temperature measuring unit (¶ 8-9, 26-27 for ex.).  
Burns does teach expressly the first sensor being an infrared sensor measuring an amount of infrared light emitted from the object to estimate its temperature.
However, and in a similar field of endeavor, Harada teaches a defogger system for vehicles (Abstract and Figs. 1-6) where the temperature of the windshield is measured using an IR measuring device measuring the IR emission from the windshield (Abstract, ¶ 7, 36-44 for ex.; sensor 71) in addition to a solar radiation sensor 73, to measure among others the temperature of the interior of the vehicle and of the IR sensor 71.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of in view of Harada’s suggestions so that the first sensor being an infrared sensor measuring an amount of infrared light emitted from the object to estimate its temperature, with the advantage of effectively optimizing the HVAC defogging of the vehicle windows.

As to claims 6-7, 11,  the combination of Burns and Harada teaches the defogging device according to claim 4.
Moreover, Burns suggests wherein the temperature sensor is provided in contact with or close to the infrared sensor; (claim 7)  wherein the humidity sensor is provided in contact with or close to the infrared sensor; (claim 11) wherein the infrared sensor, the temperature sensor, and the humidity sensor are integrated together (¶ 8-9, 26-27 for ex.; sensors integrated).  

As to claim 10, the combination of Burns and Harada teaches the defogging device according to claim 4.
Burns does not teach expressly wherein the infrared sensor, the temperature sensor, and the humidity sensor are fixed to a rear-view mirror provided in a vehicle cabin of the vehicle.
However, Burns suggests disposing the sensors anywhere insider the vehicle, and more precisely on the dashboard (¶ 27-28). Moreover, Harada teaches disposing at least the IR sensor in the high position of the windshield (Fig. 3, ¶ 39 for ex.). This would suggest to one with ordinary skill in the art to provide the sensors fixed on the a rear view mirror, because of its proximity to the windshield, and in a position that minimizes the obstruction to/or that does not hinder the clear view of the road/traffic through the windshield.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of in view of Harada’s suggestions so that the infrared sensor, the temperature sensor, and the humidity sensor are fixed to a rear-view mirror provided in a vehicle cabin of the vehicle, with the advantage of effectively measuring the TP parameters inside the vehicle without obstructing the view of the driver/passenger, and also with the advantage of optimizing the HVAC defogging of the vehicle windows based on measurements collected near thereof.



Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886